Exhibit CONTACT: James E. Adams Executive Vice President and Chief Financial Officer 423-278-3050 GREEN BANKSHARES REPORTS FOURTH QUARTER RESULTS GREENEVILLE, Tenn. (January 19, 2010) – Green Bankshares, Inc. (NASDAQ:GRNB), the holding company for GreenBank, today reported a net loss available to common shareholders for the fourth quarter of 2009 of $76,000 compared with a net loss for the third quarter of 2009 of $7.7 million and a net loss of $15.3million for the fourth quarter of 2008.On a diluted per share basis, the net loss for the fourth quarter of 2009 was $0.01 compared with a net loss of $0.59 for the third quarter of 2009 and a net loss of $1.18 for the year-earlier quarter.Excluding preferred stock dividends paid and accretion of discount on common stock warrants issued to the U.S. Treasury, the Company reported net income of $1.2 million for the fourth quarter of 2009 compared with a net loss of $6.5 million for the third quarter of 2009 and a net loss of $15.2million for the fourth quarter of 2008.Highlights for the quarter include: ● Credit Quality (000’s omitted): 4Q09 3Q09 2Q09 1Q09 4Q08 Net charge-offs $ 6,437 $ 18,436 $ 23,281 $ 742 $ 18,328 New non-accrual loans added $ 31,111 $ 47,931 $ 57,292 $ 58,073 $ 59,660 Reserves to total loans 2.45 % 2.39 % 2.30 % 2.19 % 2.20 % Non-performing assets $ 132,726 $ 125,091 $ 129,177 $ 121,272 $ 76,806 ● Credit costs were reduced; net loan charge-offs totaled $6.4 million for the fourth quarter of 2009, declining from $18.5 million in the third quarter of the year and $18.3 million in the fourth quarter of 2008; ● Non-performing assets (NPAs) totaled $132.7 million at December 31, 2009, versus $125.0million at September 30, 2009; the ratio of NPAs to total assets was 5.07% at December31,2009, compared with 4.48% at September30, 2009; NPAs were written down 28%, on average, at December 31, 2009; ● GreenBank's estimated regulatory capital levels remained strong at December 31, 2009, with Tier 1 Leverage at 10.71%, Tier 1 Risk-Based Capital at 13.62%, and Total Risk-Based Capital at 14.88%; the Company’s tangible common equity to tangible assets ratio was 5.77% at December31, 2009(please refer to the non-GAAP measurement reconciliation on page Risk Based Capital Ratios: 12/31/09 9/30/09 12/31/08 Tier 1 Leverage 10.70 % 10.49 % 10.98 % Tier 1 Risk Based 13.61 % 13.17 % 13.29 % Total Risk Based 14.87 % 14.43 % 14.55 % -MORE- Green
